141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael McCASLIN, by his guardian ad litem, Bonnie McCaslin, Appellant,Bonnie McCASLIN, guardian ad litem, Interested Party,v.COUNTY OF YORK, DISTRICT OF NEBRASKA Defendant,Dale RADCLIFF, Deputy Sheriff of York County, in hisofficial and individual capacity, Appellee.
No. 96-4007.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 6, 1998Decided Feb. 25, 1998

Appeal from the United States District Court for the District of Nebraska
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Michael McCaslin appeals from a final order of the United States District Court1 for the District of Nebraska dismissing his complaint with prejudice for failure to prosecute under Fed.R.Civ.P. 41(b).  We have carefully reviewed the entire record, and we conclude the district court did not abuse its discretion in denying McCaslin his third appointed counsel or in dismissing the action for failure to prosecute.  See Swope v. Cameron, 73 F.3d 850, 851-52 (8th Cir.1996) (standard of review for denial of appointment of counsel);  Sterling v. United States, 985 F.2d 411, 412 (8th Cir.1993) (per curiam) (standard of review for Rule 41(b) dismissal).


2
Accordingly, we affirm.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska